UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-7561


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DANIEL GYAMFI, a/k/a Nana, a/k/a Krateman,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:05-cr-00298-JCC-1)


Submitted:   January 13, 2011             Decided:   January 21, 2011


Before MOTZ, KING, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Daniel Gyamfi, Appellant Pro Se.           Lawrence Joseph Leiser,
Assistant United States Attorney,        Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Daniel      Gyamfi       appeals    the     district       court’s     order

denying his motion for a downward departure.                      We have reviewed

the   record    and     find    no    reversible       error.         Accordingly,    we

affirm.     We dispense with oral argument because the facts and

legal    contentions      are    adequately      presented       in     the    materials

before    the   court    and    argument       would    not     aid    the    decisional

process.

                                                                                AFFIRMED




                                          2